Citation Nr: 1728284	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  12-21 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to June 12, 2014 and in excess of 40 percent thereafter for hepatitis C.

2.  Entitlement to compensation for total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1958 to August 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board previously considered and remanded this case in December 2013 and October 2015. 

Subsequent to the October 2015 Board remand, the Veteran submitted a VA Form 21-22 appointing Florida Department of Veterans Affairs (FDVA) as his representative.  After FDVA was appointed by the Veteran, the received a copy of an April 2017 supplemental statement of the case and submitted a VA Form 646 in May 2017 before the case was returned to the Board.  As such, the Board finds that FDVA is the current representative of record.  

The Board notes that the issue of total disability based on individual unemployability (TDIU) is part and parcel of the Veteran's claim for an increased rating for hepatitis C when there is evidence of unemployment.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Prior to February 19, 2010, the evidence shows the Veteran experienced daily fatigue and malaise with intermittent nausea and right upper quadrant pain but not weight loss or hepatomegaly.

2. Beginning on February 19, 2010, the evidence shows hepatomegaly and weight loss but the weight of the evidence is against finding substantial weight-loss, incapacitating episodes, or near-constant, debilitating symptoms.

3. The Veteran's service-connected disabilities combine for a 40 percent rating and do not prevent him from gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a 40 percent rating, but not higher, for hepatitis C have been met beginning on February 19, 2010 but not before.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code (DC) 7354 (2016).

2. The criteria for TDIU compensation have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In July 2009, the RO sent the Veteran a letter that satisfied VA's notice requirements.  No additional notice is required.  

Next, VA has a duty to assist the appellant in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All identified, available medical records have been obtained and considered, including private records.  VA provided examinations for hepatitis C in August 2009, April 2011, June 2014, and September 2016.  The AOJ substantially complied with the Board's remand directives by obtaining the September 2016 VA examination.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the issues decided herein.  

As such, the Board will proceed with consideration of the Veteran's appeal.  

II. Rating Analysis

The Veteran asserts that hepatitis C disability should be rated in excess of the ratings assigned by the RO.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 
509-10 (2007).  

The Veteran is competent to provide evidence of symptoms observed by his senses, such as fatigue.  However, he is not competent to determine findings that require medical expertise such as the medically prescribed bedrest.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board also finds the Veteran's statements credible to report his symptoms as they are detailed and consistent.

The Veteran's hepatitis C has been rated 20 percent and then 40 percent disabling under DC 7354.  Under DC 7354, a 20 percent evaluation is assigned for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks but less than four weeks during the past 12 month period.  

A 40 percent evaluation is assigned for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  

A 60 percent evaluation is assigned for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition) and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  Finally, a 100 percent evaluation is warranted for hepatitis C with serologic evidence of infection and near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  Note (1) explains that "incapacitating episodes" means a period of acute symptoms severe enough to required bed rest and treatment by a physician.  
After review of the record, the Board finds that the criteria for a 40 percent rating for hepatitis C have been met beginning February 19, 2010 but not before and the criteria for a rating in excess of 40 percent have not been met.  See 38 C.F.R. § 4.114, DC 7354.

Prior to February 19, 2010, the evidence more nearly approximates the assigned rating of 20 percent.  During the August 2009 VA examination, the Veteran reported malaise, feeling tired all the time, falling asleep very easily but not being able to sleep well at night, and vague, scattered abdominal pain.  He noted that his weight fluctuated up and down along with his appetite.  The examiner recorded near constant fatigue, near-constant malaise, intermittent nausea, intermittent right upper quadrant pain, no vomiting, no anorexia, and no weight loss.  The Veteran experienced daily fatigue and malaise with intermittent nausea and right upper quadrant pain, which are considered by the 20 percent rating.  He did not have anorexia as noted in the medical history of this examination report or incapacitating episodes.  The 40 or 60 percent criteria require hepatomegaly and minor or substantial weight loss.  Diagnostic reports, to include a June 2009 CT scan, during this period did not demonstrate that the Veteran had hepatomegaly.  Moreover, the Veteran reported that his weight fluctuated with gains and losses, and the examiner found the Veteran did not have weight loss associated with hepatitis C.  Without competent evidence of such, the Board finds that the totality of the evidence weighs against a rating in excess of 20 percent prior to February 19, 2010 for the Veteran's service-connected hepatitis C.  See 38 C.F.R. § 4.114, DC 7354.

Beginning on February 19, 2010, the evidence shows that the Veteran's hepatitis C disability worsened to include symptoms of hepatomegaly and weight loss.  A February 19, 2010 sonogram report notes liver coarsened and heterogeneous in echotexture consistent with fatty infiltration/hepatocellular disease.  In October 2010 and February 2011 letters, a private provider wrote that the Veteran had hepatitis C with a fatty liver and should be considered 40 percent disabled.  Treatment records during this period continue to document chronic fatigue and malaise.  During the June 2014 examination, the Veteran reported persistent upper abdominal pain with bending or certain positions.  He experienced daily fatigue and malaise, intermittent nausea, daily arthralgia and right upper quadrant pain, daily weakness, weight loss sustained for three months or more, and no incapacitating episodes.  The Veteran's weight was 168 pounds and his baseline was 182.  The examiner noted that there was controversy among medical providers as to whether the Veteran actually had hepatitis C, the condition appeared to be stable, and the Veteran refused a biopsy, which would have been conclusive.  It was noted that he had hepatomegaly.

In an August 2014 statement, the Veteran wrote that he should receive a 40 percent rating for daily fatigue, malaise, and anorexia with minor weight loss and hepatomegaly.  Treatment records from 2016 show fatigue, headaches, malaise, and a skin reaction to the hepatitis medication.  The September 2016 examiner diagnosed hepatitis C and cirrhosis of the liver.  The Veteran reported being tired all the time, losing weight, some loss of appetite, and being taken off of medication because of the skin rash.  The examiner recorded daily fatigue and malaise, intermittent anorexia and nausea, near-constant and debilitating right upper quadrant pain, daily weakness, weight-loss sustained over a period of three months or longer, and no incapacitating episodes.  His weight was 171.5, about ten pounds less than his baseline weight but increased from the 2014 examination.  

During this period, the Veteran had daily fatigue and malaise, intermittent anorexia, minor weight-loss, and hepatomegaly, which qualify for the 40 percent rating.  However, his weight-loss was approximately six percent of his body weight, not substantial.  The Veteran described his weight loss as minor in the 2014 statement.  There is also no indication of malnutrition.  Substantial weight-loss is required for the 60 percent rating.  Additionally, the Veteran has not reported and the examiners did not find that he experienced any incapacitating episodes that could satisfy the alternate criteria for a 60 percent rating.  The 100 percent rating requires near-constant debilitating symptoms.  The September 2016 examiner identified right upper quadrant pain as near-constant and debilitating.  Nevertheless, the other evidence of record shows that his overall symptomatology is not near-constant and debilitating.  Records show no treatment sought for upper right quadrant pain.  The Veteran also did not appear to be near-constantly debilitated by his symptoms.  He attended treatment and examinations independently without complaints of impairment.  The examiners found his symptoms did not cause any incapacitation.  Based on the all relevant medical and lay evidence, to include the Veteran's reports and the examiners' findings, the Board finds that the hepatitis C signs and symptoms are more nearly approximated by a 40 percent, but not higher, rating.  See 38 C.F.R. § 4.114, DC 7354.  

Here, the Veteran's service-connected hepatitis C is specifically listed in VA's schedule for rating disabilities.  As such, consideration of other DCs is not necessary.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy.")  Within the two staged periods, hepatitis C symptoms were generally consistent such that additional staged ratings are not appropriate.  See Hart, 21 Vet. App. at 509-10.  

III. TDIU

A total disability rating may be granted where the schedular rating is less than 
100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).

The criteria for compensation based on TDIU have not been met.  See 38 C.F.R. § 4.16.  The Veteran is service-connected for hepatitis C, hearing loss, and tinnitus.  His combined rating is 50 percent (from June 12, 2014), which is below the threshold requirements for TDIU.  See 38 C.F.R. §§ 4.16(a), 4.25.  

Moreover, the evidence does not show that the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.  The Veteran reported working as a truck driver and retiring in 1991.  During the 2014 and 2016 hepatitis examinations, he reported that he was too tired to work.  In the April 2011 examination, he noted that he was disabled due to neck and back injuries from a work-related motor vehicle accident.  A private provider in June 2017 wrote that the Veteran was unable to work because of respiratory conditions.  His hearing loss is rated as causing no compensable disability.  He was never observed to have any functional impairment from his hepatitis C.  The Veteran attended medical appointments and examinations and cared for himself independently.  The August 2009 examiner found hepatitis C caused no effects on usual daily activities.  In short, the Board finds that the relevant, competent evidence (as described in this paragraph) does not show that the Veteran's service-connected disabilities cause him to be unable to unable to secure or follow a substantially gainful occupation.  Instead, such evidence shows that the Veteran's non-service connected back and respiratory disabilities prevent his employment.  As such, the criteria for TDIU have not been met.  See 38 C.F.R. § 4.16.  


ORDER

A 40 percent rating for hepatitis C from February 19, 2010, but not before and not higher, is granted.

Compensation for TDIU is denied.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


